                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 19-11573-RGS

                    ZYXEL COMMUNICATIONS, INC.,
        Individually and as Assignee of MitraStar Technology Corp.

                                       v.

                       SKYWORKS SOLUTIONS, INC.

            MEMORANDUM AND ORDER ON DEFENDANT’S
                    MOTION TO DISMISS

                              December 11, 2019

STEARNS, D.J.

      In this product liability dispute, ZyXEL Communications, Inc. (ZyXEL

Inc.), a seller of defective wireless routers, seeks to hold Skyworks Solutions,

Inc., the designer and manufacturer of a microwave monolithic integrated

circuit (MMIC) power amplifier component, responsible for the “[e]ndemic

[f]ailure” of its routers. Compl. ¶ 35. ZyXEL Inc. asserts claims under the

Racketeer Influence and Corrupt Organization Act (RICO), 18 U.S.C. §

1962(c) (Count I); fraud and intentional misrepresentation (Count II); and

breach of the implied warranty of fitness for a particular purpose (Count III).

Skyworks moves to dismiss the Complaint pursuant to Fed. R. Civ. P.

12(b)(6) for failure to state claims upon which relief can be granted.
                             BACKGROUND

     To set the stage, first the players: Massachusetts-based defendant

Skyworks designs and manufactures semiconductor components for use in

the fabrication of wireless routers. Asian Information Technology, Inc.

(AIT), a Taiwanese company, is a Skyworks distributor.          MitraStar

Technology Corporation, also based in Taiwan, manufactures, among other

products, wireless networking routers.    Plaintiff ZyXEL Inc., based in

California, is a wholly owned subsidiary of ZyXEL Communication Corp.

(ZyXEL Corp.), another Taiwanese company. ZyXEL Inc. imports products

from ZyXEL Corp. and sells them in the United States.

     Now the plot: Through mid-2016, Skyworks manufactured an MMIC

power amplifier designated as model SE2605L-R.          Sometime in 2016,

Skyworks learned from a customer of a latent defect in the SE2605L-R.

Compl. ¶ 18. As explained in an “8D Problem Solving Report” authored by

Skyworks in June of 2018, “the problem was that the Rfin reference

grounding level of the [] SE2605L-R was being impeded where epoxy,

known as the die attach layer, was used to connect two key components

of the device.” Id. ¶ 13.

     [W]hen functioning normally, the die attach layer effectively
     connects the die to the lead frame (ground) by way of the
     conducting properties of the die attach layer, such as the

                                    2
      flakes of silver suspended in the epoxy used in the
      []SE2605L-R. However, in the [] SE2605L-R, the flakes of
      silver in the epoxy used for the die attach layer shifted over
      time away from the copper lead frame toward the backside
      of the die.

Id. ¶ 14. The shifting of the silver flakes in the epoxy “developed as a result

of the difference in electrode potential of silver and copper,” id. ¶ 16, and

produced “less conductivity between the silver flakes in the epoxy and

the copper lead frame, and thereby impeding the RFin reference

grounding level and causing high ‘RFin to Ground resistance,’” id. ¶ 14.

High RFin to ground resistances causes instability, and “produce[s] a radio

signal outside of the parameters of its specification.” Id. ¶ 15. In other words,

the SE2605L-N was doomed to fail over time.

      In response, in July of 2016, Skyworks made two principal changes to

the design of the SE2605L-R – “(i) conversion of the lead frame finish

from copper to NiPdAu; and (ii) conversion of the epoxy used for the

die attach layer from 2815A to 1290WB.” Compl. ¶ 18. The redesigned

MMIC power amplifier was designated as model SE2605L-RN.

Skyworks issued a Product Change Notification (PCN) on August 16,

2016, which was distributed to its customers worldwide. According to

the PCN,


                                       3
     a. The reason for the product changes [was] “[t]o be consistent
        with the material set of other Skyworks Product”;

     b. “[T]here is no change to fit, function, reliability, quality or
        safety”; and

     c. “No customer impact is anticipated with this change.”

Id. ¶ 21. Skyworks began shipping the new SE2605L-RN on September 15,

2016, but also continued to sell off its remaining inventory of SE2605L-R.

     Between August 28 and November 9 of 2016, MitraStar placed 11

purchase orders for SE2605L-R, totaling approximately 1 million units, see

id. ¶ 31, 1 the fulfillment of which MitraStar received through May of 2017.

During that period, MitraStar received a copy of the PCN in September of

2016. In October of 2016, MitraStar received samples of the new SE2605L-

RN from AIT.     MitraStar inquired of AIT the differences between the

SE2605L-R and the new SE2605L-RN (other than those described in the

PCN). AIT identified only the marking information, such as the model

number, shown on the surface of the Skyworks SE2605L-RN. In February

of 2017, MitraStar repeated the request. AIT responded by pointing to the

material composition identified in the PCN. AIT also provided test reports




     1  Paragraph 26 of the Complaint alleges that, after mid-2016,
MitraStar purchased approximately 1.45 million units of SE2605L-R from
AIT.
                                  4
purporting to demonstrate immaterial performance differences between the

two models.

      Finally, the denouement: MitraStar built the SE2605L-R into its model

C1100Z wireless routers.       ZyXEL Corp. purchased the routers from

MitraStar. ZyXEL Inc. imported and sold them in the United States. In May

of 2018, Century Link, Inc., ZyXEL Inc.’s most important U.S. customer,

reported widespread reliability and performance failures involving the

C1100Z routers.     MitraStar engineers determined that the problems

originated with the SE2605L-R component. When the results were reported

to Skyworks, it generated the 8D Report described supra, disclosing the

defect in the SE2605L-R. Ultimately, ZyXEL Inc. established a 13% failure

rate in the C1100Z routers, compared to an industry standard of less than 1%.

CenturyLink invoked an “Endemic Failure” section of its Resale Agreement,

and sought compensation “that could run to tens of millions of dollars.” Id.

¶ 35. ZyXEL Inc., having been assigned MitraStar’s rights, filed suit in July

of 2019.

                                DISCUSSION

      To survive a motion to dismiss pursuant to Rule 12(b)(6), the factual

allegations of a complaint must “possess enough heft” to set forth “a plausible

entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557, 559


                                      5
(2007); Thomas v. Rhode Island, 542 F.3d 944, 948 (1st Cir. 2008). As the

Supreme Court has emphasized, this standard “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading

that offers labels and conclusions or a formulaic recitation of the elements of

a cause of action will not do. Nor does a complaint suffice if it tenders naked

assertion[s] devoid of further factual enhancement.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal citations and quotation marks omitted).

RICO Violation

      ZyXEL Inc. asserts Count I on its own behalf and on behalf of MitraStar

as its assignee. To state a civil RICO claim, a plaintiff must allege “(1) conduct

(2) of an enterprise, (3) through a pattern (4) of racketeering activity.”

Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985). ZyXEL Inc.’s

Complaint identifies AIT as the enterprise, and that “Skyworks’ sale through

its agent AIT, and at Skyworks’[s] direction, of the fraudulently marketed

and defective Skyworks SE2605L-R[,] constituted a pattern of racketeering

activity.” Compl. ¶ 42. More specifically, ZyXEL Inc. alleges that Skyworks

made numerous fraudulent misrepresentations through the mail or in emails

to fob off the defective SE2605L-R to the detriment of ZyXEL and MitraStar,

amounting to predicate acts of mail and wire fraud under 18 U.S.C. §§ 1341

and 1343. These include


                                        6
      (i) communications touting the viability and fitness for use of the
      Skyworks SE2605L-R; (ii) marketing and delivering the
      Skyworks SE2605L-R for sale under false pretenses; (iii)
      continuing to conceal its fraudulent misrepresentations or
      material defects of the products thereby causing MitraStar and
      ZyXEL Inc. unknowingly to sell defective products to its
      unsuspecting customers through 2018; and (iv) continuing in
      2018 to deny its responsibility for the failure of wireless routers
      containing the Skyworks SE2605L-R.

Compl. ¶ 45.

      Skyworks contends, and the court agrees, that ZyXEL Inc.’s allegations

fail to establish the requisite pattern of racketeering activity.

      At least two acts of racketeering activity must occur within ten
      years of each other to constitute a “pattern.” [18 U.S.C.] § 1961(5).
      The Supreme Court has construed the pattern element as
      additionally requiring a showing that “the racketeering
      predicates are related, and that they amount to or pose a threat
      of continued criminal activity.” H.J. Inc. v. Northwestern Bell
      Tel. Co., 492 U.S. 229, 239 (1989). This is the so-called
      “continuity plus relationship” standard. Efron v. Embassy
      Suites (P.R.), Inc., 223 F.3d 12, 15 (1st Cir.2000).

Giuliano v. Fulton, 399 F.3d 381, 386 (1st Cir. 2005). “We can be reasonably

certain that th[e] definition [of ‘pattern’] does not encompass a single

criminal event, a single criminal episode, a single ‘crime’ (in the ordinary,

nontechnical sense of that word).” Apparel Art Int’l, Inc. v. Jacobson, 967

F.2d 720, 722 (1st Cir. 1992). In Apparel, although plaintiff alleged “several

instances of criminal behavior [occurring over several months] – a bribe,

several false statements, a coverup, and (possibly unlawful) access to


                                        7
confidential information” – these did not amount to a “pattern” because

“they comprise[d] a single effort to obtain (and to keep) one $96 million

Defense Department contract.” Id. at 723. Likewise, as the allegations of the

Complaint here reveal, all of the alleged fraudulent communication and

concealments attributed to Skyworks amounted to an effort to accomplish

one goal – “to sell off [Skyworks’s] remaining inventory” of the defective

SE2605L-R. Compl. ¶ 30. As in Apparel, this singled-minded objective does

“not seem like a string of . . . separate criminal episodes so related as to

threaten further, ‘continued,’ racketeering activities.” 967 F.2d at 723; see

also Giuliano, 399 F.3d at 390 (a six-month effort to wrest control of a single

piece of property insufficient to show a RICO pattern); Sys. Mgmt. Inc. v

Loiselle, 303 F.3d 100, 105-106 (1st Cir. 2002) (same, single contract). The

teaching of these cases “firmly rejects” RICO liability in (as here) the context

of closed continuity “where the alleged racketeering acts . . . , taken together,

. . . comprise a single effort to facilitate a single financial endeavor.” Home

Orthopedics Corp. v. Rodriguez, 781 F.3d 521, 530 (1st Cir. 2015). And this

is true no matter how many discrete acts undertaken to accomplish endeavor

are alleged. Roeder v. Alpha Indus., Inc., 814 f.2d 22, 30 (1st Cir. 1987).2


      2Because ZyXEL Inc. failed to make out a RICO “pattern” posing a
threat of “‘continued’ criminal activity,” the court will deny ZyXEL Inc.’s
motion for predicate acts discovery. See H.J., 492 U.S. at 242 (“Because the
                                     8
 Fraud and Intentional Misrepresentation

      ZyXEL Inc. asserts Count II as MitraStar’s assignee.          Skyworks

contends that ZyXEL Inc. may not assert a fraud claim on behalf of MitraStar

because under Massachusetts law, “a mere right to litigate for a fraud

perpetrated upon an individual or a corporation resulting in damage

personal in character or to the general estate [] is not assignable.” Bethlehem

Fabricators v. H.D. Watts Co., 286 Mass. 556, 566-567 (1934). In response,

ZyXEL Inc. notes an exception to this general rule, namely “where the

damage is solely to specific property.” Id. ZyXEL Inc. argues that because

MitraStar suffered “harm to its contractual rights with respect to its purchase

of the SE2605L-R,” Opp’n at 15, the claim concerns specific property and is

therefore assignable. In Nova Assignments, Inc. v. Kunian, 77 Mass. App.

Ct. 34 (2010), the Appeals Court determined that a claim that a lawyer

fraudulently aided a client in concealing funds from his law firm, depriving

the firm of contractual fees, was assignable. Id. at 42. Here, ZyXEL Inc. has

not identified MitraStar’s contractual losses “with respect to its purchase of

the SE2605L-R” – the Complaint alleges that MitraStar placed purchase



RICO statute was only intended to reach long-term criminal conduct,
“[p]redicate acts extending over a few weeks or months and threatening no
future criminal conduct do not satisfy [the continuity] requirement.”)


                                      9
orders for SE2605L-R and these orders were filled. On this record, the court

cannot conclude that MitraStar validly assigned the fraud claim to ZyXEL

Inc.3

Breach of Implied Warranty of Fitness for a Particular Purpose

        ZyXEL Inc. also asserts Count III as MitraStar’s assignee.

        An implied warranty of fitness for a particular purpose arises
        when, at the time of the contract, the seller “has reason to know
        any particular purpose for which the goods are required and that
        the buyer is relying on the seller's skill or judgment to select or
        furnish suitable goods.” The determination whether this
        warranty arises ordinarily is a question of fact.

Fernandes v. Union Bookbinding Co., 400 Mass. 27, 33 (1987). As Skyworks

notes, the Complaint does not allege that MitraStar made Skyworks aware of

a particular purpose for its purchase of the SE2605L-R. In its opposition,

ZyXEL Inc. claims that MitraStar approached AIT in 2015 with the necessary

criteria to select an appropriate power amplifier for its wireless router, and

that AIT identified the SE2605L-R as the suitable model. Opp’n at 18 n.19.

The court will permit ZyXEL Inc. to amend the Complaint to incorporate this

claim-saving allegation.




       Although the court in Nova questioned the continued viability of the
        3

non-assignability rule, it has not been abrogated by the Supreme Judicial
Court.
                                     10
      Skyworks also contends that that implied warranty claim fails because

“commercial plaintiffs must allege privity of contract to maintain a breach of

warranty action against a manufacturer,” Irish Venture, Inc. v. Fleetguard,

Inc., 270 F. Supp. 2d 84, 87 (D. Mass. 2003), and that ZyXEL Inc.’s

Complaint establishes that MitraStar purchased the SE2605R-L from AIT

rather than from Skyworks. Notwithstanding, the court agrees with ZyXEL

Inc. that for pleading purposes, it has sufficiently established privity between

MitraStar and Skyworks. The Complaint alleges in the first instance that AIT

acted in an agency capacity for Skyworks, 4 see AcBel Polytech, Inc. v.

Fairchild Semiconductor Int’l, Inc., 2014 WL 4656608, at *4 (D. Mass. Sept.

12, 2014) (“Where a seller engages an agent to sell its products to a purchaser,

this does not destroy privity between the purchaser and the seller for the

purposes of a breach of warranty claim.”). Second, the Complaint alleges

that Skyworks directly participated in the sale the SE2605L-R to MitraStar

(by providing the PCN in 2016 and the 8D Report in 2018). See id. (although

purchased through an agent, the buyer of defective voltage regulators


      4 Skyworks relies on a disclaimer in its distributor agreement with AIT
to deny the allegations of agency. “In Massachusetts the proof of agency is
held to be ordinarily a question of fact for the jury.” White’s Farm Dairy, Inc.
v. De Laval Separator Co., 433 F.2d 63, 66 (1st Cir. 1970). Whether AIT may
have acted as an agent in fact or as an apparent agent with Skyworks’s
acquiescence, see Linkage Corp. v. Trs. of Boston Univ., 425 Mass. 1, 18-19
(1997), is not an appropriate issue to be resolved on a motion to dismiss.
                                       11
sufficiently alleged privity with manufacturer through “substantial direct

dealings” with manufacturer).

      Finally, Skyworks relies on a provision in AIT’s distributor agreement,

providing a one-year limited express warranty and disclaiming all implied

warranties, as a bar. Where there is a valid assignment of a warranty, “a

subpurchaser [] is subject to any limitations or exclusions contained in the

express warranty even though he did not receive a copy of it.”            Bos.

Helicopter Charter, Inc. v. Agusta Aviation Corp., 767 F. Supp. 363, 376 (D.

Mass. 1991). Whether the warranty disclaimer effectively passed from AIT

to MitraStar, a fact-dense issue, is beyond the proper scope of a motion to

dismiss, particularly in light of the allegation the MitraStar was fraudulently

induced to purchase the defective SE2605L-R.

                                   ORDER

      For the foregoing reason, Skyworks’s motion to dismiss is ALLOWED-

IN-PART (Counts I and II), and DENIED-IN-PART (Count III). 5

                                    SO ORDERED.
                                    /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE




      5Subject to ZyXEL Inc. amending the Complaint no later than January
2, 2020.
                                   12
